DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/21, 9/15/21 and 11/17/21 have been considered. A copy of form PTO-1449 is attached.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “storage device”, “a control unit” and “a display unit” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
STEP 1
Claims 1-11 and 13-16 are directed to abstract ideas. The claims describe a cell analysis method comprising steps:
acquiring first data by detecting, with a first photo detector, forward scattered light generated from each cell included in a sample and performing a signal processing, with a processor, to convert signals of the detected forward scattered light into the first data, wherein the first data indicates a cell size;
acquiring second data and third data by detecting, with a second photo detector, fluorescence light generated from the each cell included in the sample and performing the signal processing, with the processor, to convert signals of the detected 
counting, among cells included in the sample, a first cell number indicating the number of cells classified into a first group and those third data are greater than a threshold value based on the first data, the second data, and the third data, and a second cell number indicating the number of cells classified into a second group that is different from the first group and those third data are greater than the threshold value based on the first data, the second data, and the third data; and comparing the first cell number with the second cell number to identify a state of the cells (2019 Eligibility Guidance, Step 1 — process).
These steps recites abstract ideas because they are relate to data gathering, performing mathematical functions or calculations and comparing/manipulation data.
 
Claims 18-20 are directed to abstract idea. The claims describe a cell information providing apparatus comprising: a data acquiring unit configured to: acquire first data by detecting forward scattered light generated from each cell included in a sample and performing a signal processing to convert signals of the detected forward scattered light into the first data, wherein the first data indicates a cell size; and acquire second data and third data by detecting fluorescence light generated from the each cell included in the sample and performing the signal processing to convert signals of the detected fluorescence light into the second data and the third data, wherein the second data indicates a cell nucleus size, and the third data indicates a DNA amount;


These steps recites abstract ideas because they are relate to data gathering, performing mathematical functions or calculations and comparing/manipulation data.

STEP 2A, PRONG ONE
The claims recites judicial exceptions to patent eligibility under 35 USC 101 (2019 Eligibility Guidance, Step 2A, prong one) because:
The steps of claims 1 and 18 such as “acquiring first data …” and “acquiring second data …” is just data gathering relate. The second step (i.e., counting step and counting unit) and third step (i.e., comparing step and comparing unit) are directed to abstract ideas because they are relate to data gathering, performing mathematical functions or calculations and comparing/manipulation data.

STEP 2A, PRONG TWO
The judicial exception is not integrated into a practical application (2019 Eligibility Guidance, Step 2A, Prong two) because the cell analysis method and cell information 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (2019 Eligibility Guidance, Step 2B) because:
Claims 1 and 18 merely recite steps that encompass abstract ideas, and/or that are well-known, routine, and conventional.
1) acquiring first data-additional element of inputting data, which is well-known, routine, and conventional, and insignificant extra-solution activity;
2) acquiring second data and third data- additional element of inputting data, which is well-known, routine, and conventional, and insignificant extra-solution activity;
3) counting number of cells-abstract idea within the context of data analysis/mental process;
4) comparing cells-abstract idea within the context of data analysis/mathematical relationship; and
5) classifying cells of interest-abstract idea within the context of data analysis/mathematical relationship.
In addition, the addition element such as “first photo detector”, “second photo detector”, “processor” in claim 1 are well-known, routine, and conventional devices utilized in the art of cell analysis with regard to acquiring data related to cells and perform calculations or algorithms related to the acquired data.


Regarding claim 19; claim 19 recites a “flow cytometer’ and claim 20 recites “a storage device” and “a microscopy terminal apparatus”. However, these elements are well- known, routine, and conventional device utilized in the art of cell analysis with regard to acquiring data related to cells, and performing calculations or algorithms related to the acquired data, respectively.
Therefore, the claims do not recite steps that amount to ‘significantly more’ than well-known, routine and conventional analysis steps followed in the art of cell analysis and represent mental process steps considered to be examples of ‘Abstract Ideas’.
Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC 101.

Response to Arguments
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive. 
Applicant’s remarks, page 11, argues that “ Even if the Office determines that the pending claims recite a judicial exception, the pending claims as a whole are integrated into a practical application. For example, amended Claim 1 as a whole are directed to a specific manner of identifying a state of the cells by comparing the first cell number with the second cell number. As a consequence, a user may make a prompt decision 
	Once again, the claimed recitation appeared to be related to a diagnosis not a treatment per se for cancer patients. Although the limitation “comparing the first cell number with the second cell number to identify a state of the cell” indicates that a treatment is to be administered, it does not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the patient. In fact, this limitation is recited at such a high level of generality that it does not even require a doctor to take the calculation step’s outcome into account when deciding which treatment to administer, making the limitation’s inclusion in this claim at best nominal. Thus the limitation fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly the limitation does not integrate the recited judicial exception into a practical application and the claim is therefore ineligible (see example 43 (Treating Kidney Disease) of 2019 Eligibility Guidance or Mayo Collaborative servs. v. Prometheus labs., Inc., 566 U.S.66, 78 (2012)). 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            January 4, 2022